Exhibit 10.3

SEMTECH CORPORATION

2008 LONG-TERM EQUITY INCENTIVE PLAN

OPTION AWARD CERTIFICATE

(NON-EMPLOYEE DIRECTORS)

THIS AWARD is made this [Date] by Semtech Corporation, a Delaware corporation
(the “Corporation”), to [Legal Name] (the “Optionee”).

R E C I T A L S

A. The Corporation has established the Corporation’s 2008 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide members of the Board of
Directors (the “Board”) of the Corporation with an opportunity to acquire shares
of the Corporation’s common stock (“Stock”).

B. The Plan Administrator has determined that it would be in the best interests
of the Corporation and its stockholders to grant the option described in this
Award Certificate to the Optionee as an inducement to remain in the service of
the Corporation, and as an incentive for promoting efforts during such service.

NOW, THEREFORE, this Award is made on the following terms and conditions:

1. Definitions and Incorporation. Capitalized terms used in this Award
Certificate and not otherwise defined herein shall have the meanings given to
such terms in the Plan. The Plan is hereby incorporated in and made a part of
this Award Certificate as if fully set forth herein.

2. Grant of Option. Pursuant to the Plan, the Corporation hereby grants to the
Optionee as of the date hereof the option to purchase all or any part of an
aggregate of [Amount] shares of Stock (the “Option”), subject to adjustment in
accordance with Section 7 of the Plan. The Option is not intended to qualify as
an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended.

3. Option Price. The price to be paid for Stock upon exercise of the Option or
any part thereof shall be $[Market Price] per share (the “Exercise Price”),
which equals the last trading price (in regular trading) of a share of Stock on
the Nasdaq stock market on the date of grant of the Award or if the Stock is not
traded on such date, the closing market price on the next succeeding business
day (next day on which such Stock is traded).

4. Right to Exercise. Subject to the conditions set forth in this Award
Certificate and the Plan, the right to exercise the Option shall accrue as
follows, with no portion of the right to exercise accruing on any other date
(e.g., no pro-ration) except as specifically set forth in this Award Certificate
or the Plan.

[Vesting is generally in equal annual installments over three or four years,
beginning on the first anniversary of the grant date.]

5. Early Termination of Service. Notwithstanding any other provision of this
Award Certificate, including Section 8, Section 9, or Section 10 hereof, no
portion of the Option may be exercised for six (6) months after the date of the
award.



--------------------------------------------------------------------------------

6. Securities Law Requirements. No part of the Option shall be exercised if
counsel to the Corporation determines that any applicable registration
requirement under the Securities Act of 1933, as amended (the “Securities Act”)
or any other applicable requirement of Federal or State law has not been met.

7. Term of Option. The Option shall terminate in any event on the earliest of
(a) the [day before the 6 year anniversary of grant] at 11:59 PM, (b) the
expiration of the period described in Section 8 below, (c) the expiration of the
period described in Section 9 below, or (d) in connection with certain corporate
events as provided in Section 7.2 of the Plan.

8. Exercise Following Cessation of Service. If the Optionee’s service with the
Corporation terminates for any reason, or no reason, whether voluntarily or
involuntarily, with or without cause, other than death, disability or board
retirement (as defined below), any portion of the Option granted hereunder held
by such person which is not then exercisable shall terminate and any portion of
the Option which is then exercisable may be exercised within ninety
(90) consecutive days after the date of such cessation or until the expiration
of the stated term of the Option, whichever period is shorter.

9. Exercise Following Death, Disability or Board Retirement. If the Optionee’s
service with the Corporation ceases by reason of the Optionee’s death,
disability or board retirement (as defined below), the right to exercise the
Option shall immediately accrue in full and the Option shall, subject to
Section 5 above, be exercisable for three (3) years after the date of cessation
or until the expiration of the stated term of the Option, whichever period is
shorter.

For purposes hereof, “board retirement” means termination of an Optionee’s
services as a member of the Board (a) after ten (10) years of service as a
Director, or (b) after five (5) years of service as a Director if the Optionee
is sixty-five (65) years of age at the time of termination.

If the Optionee dies or suffers a disability within the three-year period
following board retirement, the Option shall remain fully exercisable for three
(3) years after the death or disability or until the expiration of the stated
term of the Option, whichever period is shorter. In case of death, the exercise
may be made by the Optionee’s designated beneficiary or, if no such beneficiary
has been designated, by the Optionee’s estate or by the person or persons who
acquire the right to exercise it by bequest or inheritance provided that such
person consents in writing to abide by and be subject to the terms of the Plan
and this Award Certificate and such writing is delivered to the President or
Chairman of the Corporation.

10. Exercise Following Change of Control. Notwithstanding any other provision to
the contrary contained herein, subject to the provisions of Section 7 of the
Plan, in the event of a Change in Control (as defined below), any outstanding
Options shall automatically become fully vested and exercisable as of the date
of the Change in Control, whether or not then exercisable, without any further
action on the part of the Board, the stockholders or any committee established
by the Board to administer the Plan. For purposes hereof, a “Change in Control”
shall mean (i) a merger or consolidation in which the stockholders of the
Corporation immediately prior to such merger or consolidation do not hold,
immediately after such merger or consolidation, more than 50% of the combined
voting power of the surviving or acquiring entity (or parent corporation
thereof), (ii) the sale of substantially all of the assets of the Corporation or
assets representing over 50% of the operating revenues of the Corporation, or
(iii) any person shall become the beneficial owner of over 50% of the
Corporation’s outstanding Stock or the combined voting power of the
Corporation’s then outstanding voting securities entitled to vote generally, or
become a controlling person as defined in Rule 405 promulgated under the
Securities Act.



--------------------------------------------------------------------------------

11. Non-Transferability. The Option shall be exercisable during the Optionee’s
lifetime only by the Optionee and shall be nontransferable, except that the
Optionee may transfer all or any part of the Option by will or by the laws of
descent and distribution or by transfer not for value to a family trust
established by the Optionee for the benefit of his or her family members,
provided that the Optionee is a trustee of such trust and such trust remains
revocable by the Optionee for his or her life. Except as otherwise provided
herein or in the Plan, any attempted alienation, assignment, pledge,
hypothecation, attachment, execution or similar process, whether voluntary or
involuntary, with respect to all or any part of the Option or any right
thereunder, shall be null and void and, at the Corporation’s option, shall cause
all of the Optionee’s rights under this Award Certificate to terminate.

12. Effect of Exercise. Upon exercise of all or any part of the Option, the
number of shares of Stock subject to the Option under this Award Certificate
shall be reduced by the number of shares with respect to which such exercise is
made.

13. Exercise of Option. The Option may be exercised (a) by delivering to the
Corporation a written notice of exercise in substantially the form prescribed
from time to time by the Plan Administrator or completing such other notice
procedure as the Plan Administrator from time to time may require, and
(b) delivering to the Corporation the full payment of the Exercise Price of each
share of Stock purchased under the Option. Any notice of exercise shall specify
the number of shares of Stock with respect to which the Option is exercised and
shall be signed (or otherwise authorized in accordance with the exercise
procedures then in effect) by the person exercising the Option. If the Option is
exercised by a person other than the Optionee, such notice shall be accompanied
by proof, satisfactory to the Corporation, of such person’s right to exercise
the Option. The purchase price shall be payable (a) in U.S. dollars in cash (by
check), (b) by delivery of shares of stock registered in the name of the
Optionee having a fair market value at the time of exercise equal to the amount
of the purchase price, (c) any combination of the payment of cash and the
delivery of stock, or (d) as otherwise approved by the Plan Administrator in its
sole and absolute discretion. The Optionee acknowledges that the Plan
Administrator may use a broker or other third party to facilitate its stock
option recordkeeping and exercises and agrees to comply with any administrative
rules and procedures regarding stock option exercises as may be in place from
time to time. The Optionee acknowledges and agrees that the Corporation may
require that any Common Stock purchased under the Option be deposited in a
brokerage account (in the name of the Optionee) with a broker designated by the
Corporation, and the Optionee agrees to take such reasonable steps as the
Corporation may require to open and maintain such an account.

14. Withholding Taxes. The Corporation may require the Optionee to deliver
payment of any withholding taxes (in addition to the purchase price) with
respect to the difference between the purchase price and the fair market value
of the Stock acquired upon exercise.

15. Issuance of Shares. Subject to the foregoing conditions, the Corporation, as
soon as reasonably practicable after receipt of a proper notice of exercise and
without transfer or issue tax or other incidental expense to the person
exercising the Option, shall deliver to such person at



--------------------------------------------------------------------------------

the principal office of the Corporation, or such other location as may be
acceptable to the Corporation and such person, one or more certificates for the
shares of Stock with respect to which the Option is exercised. Such shares shall
be fully paid and nonassessable and shall be issued in the name of such person.
However, at the request of the Optionee, such shares may be issued in the names
of the Optionee and his or her spouse as (a) joint tenants with right of
survivorship, (b) community property, or (c) tenants in common without right of
survivorship.

16. Rights as a Stockholder. Subject to Section 8.7 of the Plan, neither the
Optionee nor any other person entitled to exercise the Option shall have any
rights as a stockholder of the Corporation with respect to the stock subject to
the Option until a certificate for such shares has been issued to him or her
upon exercise of the Option.

17. Notices. Any notice to the Company contemplated by this Award Certificate
shall be in writing and addressed to it in care of its President; and any notice
to the Optionee shall be addressed to him or her at the address on file with the
Corporation on the date hereof or at such other address as he or she may
hereafter designate in writing.

18. Entire Agreement. This Award Certificate, together with the Plan,
constitutes the entire understanding between the Corporation and the Optionee
with regard to the subject matter of this Award Certificate. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.

19. Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.

20. Waiver. The waiver of any breach of any duty, term or condition of this
Award Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.

21. Interpretation. The interpretation, construction, performance and
enforcement of this Award Certificate and of the Plan shall lie within the sole
discretion of the Plan Administrator, and the Plan Administrator’s
determinations shall be conclusive and binding on all interested persons.

22. Choice of Law. This Award Certificate shall be governed by and construed in
accordance with the internal substantive laws (not the law of choice of laws) of
the State of California.

 

SEMTECH CORPORATION a Delaware corporation By:       [Name]